Case 3:19-cv-04753-AET-TJB Document 25 Filed 03/07/19 Page 1 of 1 PageID: 1964



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY
                                  MINUTES OF PROCEEDINGS


OFFICE: TRENTON                                                3/7/2019
JUDGE ANNE E. THOMPSON
COURT RECORDER: K.STILLMAN


TITLE OF CASE:                                                          CV19-4753(AET)

DEFENSE DISTRIBUTED, ET AL.

v.

GURBIR S GREWAL


APPEARANCES:
Daniel L. Schmutter, Esq. (in person) & Charles Flores, Esq. (via telephone), for plaintiffs.
Glenn Moramarco, AAG & Melissa Meadoway, AAG, for defendant.


NATURE OF PROCEEDINGS:
STATUS CONFERENCE HELD.
Ordered case is stayed pending resolution of the matter in the Western District of Texas.
Order to follow.


TIME COMMENCED: 2:00 pm
TIME ADJOURNED: 2:30 pm
TOTAL TIME: 30 minutes

                                                            s/Ann Dello Iacono
                                                              Deputy Clerk
